Judgment affirmed. Memorandum: After a Bench trial, defendant was convicted of criminal possession of a weapon in the third degree (Penal Law, § 265.02, subd [4]) and unlawful imprisonment in the first degree (Penal Law, § 135.10). Proof that defendant committed the physical elements of the crimes was unrefuted. The sole defense offered was that because of mental disease or defect, defendant was not criminally responsible for his conduct (Penal Law, § 30.05). Two psychiatrists testified at trial that at the time the crimes were committed, defendant was suffering from reactive or disassociative disorder, which each described as a transitory mental disease or defect. Their testimony was in agreement as to the salient features of disassociative disorder. They stated that the episode of disorder is caused by stress; that during the period of disorder the afflicted person is in a daze; and that after such an episode the afflicted person has no recall of events which occurred during the episode. Relying upon defendant’s claim of amnesia from the time when he showered on the morning of November 10, 1981 until about noon of that day when defendant’s father arrived and spoke to him at the crime scene, the psychiatrists agreed that during the entire period defendant lacked substantial capacity to know or appreciate the nature and consequences of his *666conduct or that such conduct was wrong. Each psychiatrist conceded, however, that if defendant had lied about his lack of recall, the diagnosis of disassociative disorder would not have been made. One psychiatrist testified that if he believed that defendant lied about his ability to recall the criminal event he would characterize defendant as “malingering.” A police officer testified, without objection, that when defendant was taken into custody at the crime scene, he was advised of his rights and “he stated he already had an attorney representing him on another matter and he didn’t want to talk to us.” The police officer also testified that when defendant’s father had asked whether he would be allowed to take defendant home, defendant responded that “They are not going to just let me walk out of here, they can’t; I know what is going to happen, I am going to go to jail.” In its decision, the trial court noted the lack of objective tests to determine the existence of disassociative disorder, and found that defendant had no prior history of psychiatric or emotional difficulty. Relying upon the testimony of the police officer as to the statements made by defendant to him and to defendant’s father in his presence, the court concluded that defendant had “memory of the incident” and that: “Throughout this incident, the defendant knew who he was and what he was doing.” Where, as here, the People present no psychiatric proof and the psychiatric opinions proffered are that the defendant was not criminally responsible, a verdict of guilty can be, but is not necessarily, against the weight of the evidence (People v Silver, 33 NY2d 475; People v Barnes, 98 AD2d 977; People v Rivera, 78 AD2d 1002). Where the record supports a valid basis for rejection of the psychiatric opinions, the presumption of sanity will be sufficient to satisfy the People’s burden (see, e.g., People v Lancaster, 65 AD2d 761; People v Woodworth, 47 AD2d 991; People v Thompson, 35 AD2d 686). Here the quality of the psychiatric proof offered by defendant was not compelling. The diagnosis that defendant suffered from disassociative disorder was wholly dependent upon defendant’s claim of amnesia. The trial court’s findings that defendant had cognition during the commission of the crimes and could recall those events are supported by the evidence and undermined the essential factual predicate for the psychiatric opinions. Defendant’s statements to the police officer and his father are equally as pertinent to the time of the criminal event as they are to the time that they were made. We thus disagree with the dissenter’s view that the statements are not relevant to defendant’s state of mind during the commission of the crimes and we conclude that the trial court was justified in rejecting the psychiatric opinions and in applying the presumption of sanity (see People v Silver, supra; People v Wood, 12 NY2d 69). The other issues raised by defendant are either without merit or were not preserved for review. All concur, except Green, J., who dissents and votes to reverse and remit the matter for further proceedings, in accordance with the following memorandum.